Citation Nr: 1624667	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  03-02 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for major depressive disorder (MDD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1975 and February 1976 to February 1978.  

This case comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which originally had jurisdiction over this appeal, and Houston, Texas, to which jurisdiction over this case was transferred and which forwarded the appeal to the Board.  

It is noted that the Veteran testified before the undersigned Veterans Law Judge (VLJ) at the Board's central office in Washington, D.C., in September 2003, and a transcript of the hearing is of record.  Further details as to the procedural history as to these matters were provided in remand decisions in January 2013 and September 2014, in toto, and will not be repeated here.  The 2014 remand called for a contemporaneous mental disorders examination to address the severity of the Veteran's MDD and unemployability questions before the Board.  The requested evaluation was conducted in October 2014, and the report has been added to the claims file for review.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  



FINDINGS OF FACT

1.  The preponderance of the evidence shows that Veteran's MDD is not manifested by total occupational and social impairment.  

2.  The Veteran's service-connected MDD precludes her from obtaining and retaining all forms of substantially gainful employment consistent with her education and work experience.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 70 percent for MDD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9434 (2015).  

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by July 2008, September 2009, and February 2010 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5013A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board further notes that the Veteran was accorded a VA medical examination in October 2014 which, as detailed below, includes a detailed history of the Veteran's MDD symptoms and current findings.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner provided the medical information addressing the rating criteria in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Rating in Excess of 70 Percent for MDD

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).  

The Veteran's MDD has been rated as 70 percent disabling under DC 9434 under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130 (2015).  

Under DC 9434, the criteria for a 70 percent rating are occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self of others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  See also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).  

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders, 4th ed., (DSM-IV) at 32.  While the GAF score is relevant evidence, the GAF score alone is neither statutorily nor regulatory controlling in rating a psychiatric disorder; rather the rating is determined by the application of the Rating Schedule, 38 C.F.R. Part 4, as explained above.  

Scores ranging from 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household).  

Background

Review of the medical records shows that when examined by VA in February 2002, the Veteran was diagnosed with MDD with severe episodes.  She took medication for her symptoms, and her GAF score was 60-65.  She gave a history of changing jobs quite often due to stress and depression.  

At a September 2003 hearing, the Veteran testified that she had found employment on a part-time basis.  Her psychiatric symptoms were fairly well-controlled by her medication.  She said that her concentration and judgment were impaired.  She reported some feelings of anger.  

When examined by VA in June 2009, the Veteran reported that she moved back home to live with her mother in 2007 when her father died.  They helped take care of each other.  She had several long term friends who had stuck with her even though she had been very depressed and socially withdrawn at times.  She was often irritable and avoidant of others because of problems with her anger.  She was emotionally sensitive and often got her feelings hurt.  She sometimes found it difficult to get out of bed in the morning.  She had to plan activities to motivate herself to get out of bed.  She enjoyed working in the garden as it was therapeutic.  She sometimes failed to remember to pay her bills, but was able to drive and do household chores.  In her last job, she had worked at a halfway house.  She reported difficulty managing stress and anger at that job due to her depression and irritability.  She specifically reported one incident where she became verbally aggressive with a client.  Her medication (Paxil) had been instrumental in managing her depressive symptoms.  She had tried to find a job where she could work from home, but she said that physical ailment (e.g., knee problems), and her depression made it hard to find a suitable job.  She wanted to find employment where she could work on her own schedule and work around her depressive symptoms and sleep problems and to avoid working with others due to her anger issues.  Her GAF score was 55.  

A May 2013 VA report reflects that the Veteran had good days and bad days.  She still slept a great deal.  She continued, however, to accomplish household chores and worked in the garden.  She attended church.  She said that she felt "empty."  Examination was essentially normal.  The examiner noted that she was functioning "pretty well" overall.  While her depression left her little motivation to work and depressive episodes interfered with work, it was also known that those with depression could benefit from an increase in activity and the structure that work provided.  It was thought that the Veteran could be employed in a structured work environment.  

In a July 2014 statement, a VA physician who had treated the Veteran since 2009 listed the Veteran's medical problems which included not only mental disorders of MDD and bipolar disorder, but hypertension, gastroesophageal reflux disorder (GERD), cervical spine stenosis, and orthopedic conditions in the shoulders and knees.  He opined that the Veteran's mental illness precluded her from "being able to work."  

Upon VA examination in October 2014, the Veteran reported experiencing periods of extreme lows due to depression.  She felt irritable but avoided confrontations by removing herself from the situation.  She did report losing her temper.  She maintained her hygiene generally, but she did say that she sometimes did not take a shower and cleaned herself with a wash cloth.  Physical examination showed that she was oriented times three, and there was no evidence of delusions or hallucinations.  Her symptoms included a depressed mood, chronic sleep disorder, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, to include work or a work-like setting.  Her GAF score was 60.  She had some meaningful relationships.  She had quit her last job not due to her mental health problems, but because she needed to relocate to help her mother.  

Analysis

While the lay and medical evidence of record arguably demonstrates that the Veteran's MDD has resulted in some occupational and social impairment, the evidence does not demonstrate that she has symptoms such as gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; or disorientation to time or place; memory loss for names of close relatives, own occupation or own name or other symptoms which, overall, approximate total occupational and social impairment.  

The evidence does not show grossly inappropriate behavior.  While she is somewhat socially isolated, she has reported that she has a good relationship with his mother and some longtime friends who have supported her even during episodes of severe depression.  She enjoys gardening and going to church.  Clearly, the types of symptoms reflective of total impairment have not been shown or approximated.  

Nor are there any other manifestations, not included in the diagnostic criteria that would warrant a higher rating.  This is so even with consideration of the Veteran's GAF scores having ranged from the mild to moderate range for assessing MDD symptoms.  

For these reasons, the Board finds that the Veteran's MDD symptoms do not arise to the level of impairment as contemplated by a 100 percent schedular rating and more closely approximate the 70 percent rating criteria, which contemplate her manifestations of MDD.  See 38 C.F.R. §§ 4.7, 4.130, DC 9434.  As such, the preponderance of the evidence is against the claim for a rating in excess of 70 percent for the Veteran's service-connected MDD; there is no doubt to be resolved; and an increased rating is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

The Board has also considered whether referral for consideration of an extraschedular rating is warranted under 38 C.F.R. § 3.321(b) (2015).  The Board finds that the Veteran's service-connected PTSD does not warrant referral for an extraschedular rating. The Veteran's symptoms have been accurately reflected by the schedular criteria, and this is particularly so given that the symptoms listed in the rating criteria are non-exhaustive and merely exemplary of the approximate level of impairment.  Accordingly, the Board finds that the Veteran's disability picture is contemplated by the rating schedule; the assigned schedular evaluation for the service-connected MDD is adequate; and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2015).  Furthermore, the Board does not find that the evidence reflects that there is an exceptional circumstance in the Veteran's case even when the service-connected disabilities are considered in the aggregate (to include service-connected post operative bilateral bunionectomy).  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  She has not identified any combined effects.

TDIU

Legal Criteria

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).  

To qualify for a total rating for compensation purposes may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a) (2015).  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  
38 C.F.R. § 3.341, 4.19 (2015).  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991); see Friscia v. Brown, 7 Vet. App. 294 (1994); Beaty v. Brown, 6 Vet. App. 532 (1994); Moore v. Derwinski, 1 Vet. App. 356 (1991).  

Analysis

The Veteran contends that her service-connected MDD renders her unemployable.  The record establishes that she has not worked since approximately 2007 when she left employment in a halfway house due to her need to move back in with her recently widowed mother.  

The Veteran meets the schedular percentage requirements for TDIU under 
38 C.F.R. § 4.16(a) (2015).  In addition to PTSD, rated 70 percent disabling; she is service-connected for postoperative bilateral bunionectomy, but this condition, rated as noncompensable, is not shown to affect her employability.  

The Veteran's claims file contains VA examination reports as detailed above which indicate continuous occupational impairment over the years.  As indicated above, she often manifested irritability and anger towards others.  Clearly, she experienced stress and feelings of depression when employed.  The Board agrees with the Veteran's own assessment of her condition that she might be able to work from home if she could find employment which would work around her depressive symptoms and chronic sleep impairment, but acknowledges that such accommodations are unlikely to be feasible for the types of jobs that the Veteran is able to perform.  She has difficulty with social interactions, memory problems and slow mental processing speed for doing menial tasks.  Considering the findings from the VA examination reports, the July 2014 statement of a VA treating physician and the Veteran's testimony and statements, the Board finds that the evidence is at least in equipoise.  Accordingly, based on the totality of the evidence in this case, the Board will resolve reasonable doubt in the Veteran's favor and find that her service-connected MDD precludes her from obtaining and retaining all forms of substantially gainful employment consistent with her education and work experience.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  A TDIU is therefore warranted.  


ORDER

Entitlement to a rating in excess of 70 percent for MDD is denied.  

Entitlement to a TDIU is granted, subject to regulations governing the payment of monetary benefits.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


